DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-20 have been examined in this application. Applicant’s traversal and remarks filed 7/18/2022 pertaining to the “Election/Restriction Requirement” of 5/17/2022 have been found persuasive thus all currently pending claims are presented for examination. This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 12/10/2019 and 9/13/2021 have been acknowledged by the Office.

Election/Restrictions
	Applicant's election with traverse of Species 2 in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that inter alia “all the figures are directed to a single disclosed embodiment or embodiments that are obvious variants of one another.” This traversal is found persuasive and the species/election requirement is hereby withdrawn by the examiner. As such, an examination of all pending claims (1-20) has been provided below.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “to determine an imminent collision”, however, the disclosure does not specifically specify how the imminent collision is going to be determined. One of ordinary skill in the art would not be able to understand the claims in light of the current disclosure and the figures provided as there is no specific structure noting how the controller would be able to determine such a collision.
Claim 15 states: “determining an imminent collision”, however, the disclosure does not specifically specify how the imminent collision is going to be determined. One of ordinary skill in the art would not be able to understand the claims in light of the current disclosure and the figures provided as there is no specific structure nor process steps noting how the controller would be able to determine such a collision.
Regarding claims 1 and 15, in the instant case, the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  See MPEP 2163.03, Section V. Specifically, claim 1 uses functional language: “to calculate actual positions and orientations of the at least one bounding box based on the position and orientation of the at least one second component as transformed data of the at least one bounding box” but the specification does not provide enough nor proper context to determine how this transformed data is obtained. How is the transformed data and/or “further transformed data” obtained/calculated from the cuboid box (i.e. algorithmic steps)?   
Regarding claims 2-3, 9, 16, and 17 , the methods of calculation described (separating axis theorem – claims 2 & 16) and (forward kinematic model – claims 3, 9, 17), are further not given any details in Applicant’s specification as to how these theorem and/or models are specifically put into practice. The specification in paras. [0050-51] only describes the general concept of the respective theorem/model and does not directly link how such calculation is used to determine an imminent collision. Therefore, one of ordinary skill in the art would not be apprised of the steps necessary to utilize these models with the sensor data to obtain the transformed data.
In light of these 112a rejections, any art rejections found below are made as best understood.
Claims 4-8, 10-14, and 18-20 are also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).
	

	Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if this “the position and the orientation” (Line 11) is referring to the 
	(1) “a position and an orientation” (as detected by the sensor – line 5)  OR
(2) “the position/the orientation” is referring to the “actual positions and orientations” as calculated by the controller (line 10)
It is suggested to amend the claim to the following:
“…to calculate actual positions and orientations of the at least one bounding box based on the position and the orientation of the at least one second component as detected by the sensor as transformed data…”
	Claims 2-14 are also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).

Claim Objections
	Claims 1, 6, and 12 objected to because of the following informalities: 
Claim 1 is objected, for being unclear if the controller is to be capable of calculating the position and determining the collision. It is suggested to be amended to the following: “…the controller also configured to calculate…” “the controller also configured to determine…”
Claims 6 is objected for a spelling mistake. It is suggested to amend ‘anyone’ (Line 3) to be “any one”
Claim 6 and 12 lacks proper secondary antecedent basis for the limitation “an imminent collision” because of its dependency to Claim 1. The claim is suggested to be amended to “the imminent collision” (or “a second imminent collision”).	
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koops et al., hereinafter ‘Koops’ (US 20030230724 A1).
In regards to Claim 1, Koops teaches: A medical apparatus (100 – Fig. 1) comprising a first component (34 – Fig. 2), at least one second component (10/11 – Fig. 1) movable with respect to the first component (Para 0021/0028 and Fig. 2), at least one driving device (120 – Fig. 1) configured to drive the at least one second component (Para 0018), a sensor (‘various sensors’ – Para 0018) configured to detect a position (Para 0018 –‘used for tracking, moving and positioning the detector heads’) and an orientation (Para 0018 – ‘used for tracking, moving and positioning the detector heads’) of the at least one second component (Para 0018), and a controller (122 – Fig. 1) configured to retrieve stored data (Para 0018) of at least one bounding box (Para 0039 – ‘oriented bounding boxes (OBBs) to represent each object’) of the at least one second component (Para 0018), the at least one bounding box representing a virtual cuboid box (404 – Fig. 6) including the at least one entire second component (see annotated Fig. 6.1 from Koops) or a portion of the at least one second component, to calculate actual positions and orientations (204 – Fig. 5, Para 0041 ‘system begins to gather all position and motion information from the actuating devices connected to the links of the gantry system’) of the at least one bounding box based on the position and the orientation of the at least one second component as transformed data (‘the new final transform’ Para 0041 – (aka the ‘transform matrices’ of Para 0005)) of the at least one bounding box (206 – Fig. 5, Para 0041), and to determine an imminent collision (208 – Fig. 5, Para 0041) between the at least one second component and the first component (Para 0041 and Fig. 5) or a surface supporting the first component by the transformed data and further transformed data of a further bounding box (‘add box’ 406 – Fig. 6) representing a further virtual cuboid box (see annotated Fig. 6.1 from Koops) including the entire first component (aka Object 1 – Fig. 6 (‘aka sink’ or other component such as the cabinet)) or a portion of the first component or of a surface supporting the first component.

    PNG
    media_image1.png
    466
    711
    media_image1.png
    Greyscale

Annotated Fig. 6.1 from Koops
In regards to Claim 2, Koops teaches: The medical apparatus of claim 1, wherein the controller (122 – Fig. 1) is configured to determine the collision by a method of calculation (Para 0018 – ‘A collision avoidance function 126 is operatively connected to the system controller 122 to perform ongoing collision avoidance analysis for components of the imaging system.’) according to the separating axis theorem (Para 0039).

In regards to Claim 3, Koops teaches: The medical apparatus of claim 2, wherein the controller is configured to calculate the transformed data of the at least one bounding box by a method of calculation (Para 0005) according to the forward kinematic model (Para 0005).

In regards to Claim 4, Koops teaches: The medical apparatus of claim 3, wherein the transformed data (Para 0005/0041) are data in a world coordinate system (x, y, z – Fig. 3 and Para 0005/0006/0024).

In regards to Claim 5, Koops teaches: The medical apparatus of claim 4, wherein the controller (122) is configured to control the driving device (Para 0041 – ‘gantry drive controller 120’) such that a motion (Para 0041 – ‘the move’) of the at least one second component is stopped (Para 0041 – ‘to stop the move’) when its imminent collision is determined (Para 041 – ‘where the collision handling function 138 instructs the system controller 122 of the collision. The system controller 122 provides an appropriate control signal to the gantry drive controller 120 to stop the move’).

In regards to Claim 6, Koops teaches: The medical apparatus of claim 5, wherein the medical apparatus comprises several second components (10 and 11 – Fig. 1), and the controller is configured to determine an imminent collision (Para 0025/0028/0040) between anyone of the several second components (10 – Fig. 1) and another one of the several second components (11 – Fig. 1).

In regards to Claim 7, Koops teaches: The medical apparatus of claim 6, wherein the controller is configured to automatically detect the at least one second component (10/11 – Fig. 1) and further components attached to the first component (elements connected to 34 such as 102 in Fig. 2) and to the at least one second component and to generate or adjust an internal physical model (Para 0036 –‘internal collision avoidance model’) of the medical apparatus (Para 0036 – ‘to represent the physical object…. in the case of the table’) comprising the at least one bounding box (208 – Fig. 5, Para 0041) and the further bounding box (212 – Fig. 5, Para 0041/0042) and/or by the surface supporting the first component.

In regards to Claim 8, Koops teaches: The medical apparatus of claim 7, wherein the medical apparatus (100) is configured as an operating table (55 – Fig. 3) and the surface supporting the first component is a floor (34 – Fig. 2. Floor shown resting on x-z plane).

In regards to Claim 9, Koops teaches: The medical apparatus of claim 1, wherein the controller (122 – Fig. 1) is configured to calculate the transformed data of the at least one bounding box by a method of calculation (Para 0005) according to the forward kinematic model (Para 0005).

In regards to Claim 10, Koops teaches: The medical apparatus of claim 9, wherein the transformed data (Para 0005/0041) are data in a world coordinate system (x, y, z – Fig. 3 and Para 0005/0006/0024).

In regards to Claim 11, Koops teaches: The medical apparatus of claim 10, wherein the controller (122) is configured to control the driving device (Para 0041 – ‘gantry drive controller 120’) such that a motion (Para 0041 – ‘the move’) of the at least one second component is stopped (Para 0041 – ‘to stop the move’) when its imminent collision is determined (Para 041 – ‘where the collision handling function 138 instructs the system controller 122 of the collision. The system controller 122 provides an appropriate control signal to the gantry drive controller 120 to stop the move’).

In regards to Claim 12, Koops teaches: The medical apparatus of claim 11, wherein the medical apparatus comprises several second components (10 and 11 – Fig. 1), and the controller is configured to determine an imminent collision (Para 0025/0028/0040) between anyone of the several second components (10 – Fig. 1) and another one of the several second components (11 – Fig. 1).

In regards to Claim 13, Koops teaches: The medical apparatus of claim 12, wherein the controller is configured to automatically detect the at least one second component (10/11 – Fig. 1) and further components attached to the first component (elements connected to 34 such as 102 in Fig. 2) and to the at least one second component and to generate or adjust an internal physical model (Para 0036 –‘internal collision avoidance model’) of the medical apparatus (Para 0036 – ‘to represent the physical object…. in the case of the table’) comprising the at least one bounding box (208 – Fig. 5, Para 0041) and the further bounding box (212 – Fig. 5, Para 0041/0042) and/or by the surface supporting the first component.

In regards to Claim 14, Koops teaches: The medical apparatus of claim 13, wherein the medical apparatus (100) is configured as an operating table (55 – Fig. 3) and the surface supporting the first component is a floor (34 – Fig. 2. Floor shown resting on x-z plane).


In regards to Claim 15, Koops teaches: A method for operating a medical apparatus (100 – Fig. 1) of claim 1 including the steps of: defining respective virtual bounding boxes for the first component and the at least one second component (Para 0041 – ‘step 200, all internal states in the control and image processing system 104 are set to initial values’, boxes are added with initial values to imaging suite 400); storing the respective bounding boxes for the first component and the at least one second component (‘Each object queries the relevant actuators for necessary information to update its respective intermediate matrices’ – Para 0041); calculating actual positions and orientations (Para 0041 – ‘new final transform for the objects are computed’) of the at least one bounding box of the at least one second component based on the position and the orientation of the at least one second component detected by the sensor as the transformed data (‘the new final transform’ Para 0041 – (aka the ‘transform matrices’ of Para 0005)) of the at least one bounding box (206 – Fig. 5, Para 0041) in the actual position and orientation of the at least one second component; and determining an imminent collision (208 – Fig. 5, Para 0041) between one of the at least one second component and another one of the at least one second component (Para 0041 and Fig. 5), the first component or the surface supporting the first component.

In regards to Claim 16, Koops teaches: The method of claim 15, wherein the imminent collision is determined by a method of calculation (Para 0018 – ‘A collision avoidance function 126 is operatively connected to the system controller 122 to perform ongoing collision avoidance analysis for components of the imaging system.’) according to the separating axis theorem (Para 0039).

In regards to Claim 17, Koops teaches: The method of claim 16, wherein the position and the orientation of the at least one bounding box of the at least one second component is calculated by using a method of calculation (Para 0005) according to the forward kinematic model (Para 0005).

In regards to Claim 18, Koops teaches: The method of claim 15, wherein the transformed data (Para 0005/0041) are calculated in a world coordinate system (x, y, z – Fig. 3 and Para 0005/0006/0024).

In regards to Claim 19, Koops teaches: The method of claim 15, wherein a motion of the at least one concerned second component is stopped (Para 0041 – ‘to stop the move’) when its imminent collision is determined (Para 041 – ‘where the collision handling function 138 instructs the system controller 122 of the collision. The system controller 122 provides an appropriate control signal to the gantry drive controller 120 to stop the move’).

In regards to Claim 20, Koops teaches: The method of claim 15, wherein the at least one second component (10/11 – Fig. 1) and further components attached to the first component (elements connected to 34 such as 102 in Fig. 2) and to the at least one second component are automatically detected to generate or adjust an internal physical model (Para 0036 –‘internal collision avoidance model’) of the medical apparatus (Para 0036 – ‘to represent the physical object…. in the case of the table’) defined by the at least one bounding box (208 – Fig. 5, Para 0041) and the further bounding box (212 – Fig. 5, Para 0041/0042) and/or the surface supporting the first component.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                  

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/29/2022